Case 1:20-cr-00057-GBD Document 136 Filed 04/27/20 Page 1 of 2

305 Madison Avenue
New York, NY 10165
T: 212-922-1080
F: 212-949-8755

Clayman &
Rosenberg"

Isabelle A. Kirshner
Partner
kirshner@clayro.com

 

April 23, 2020

BY ECF

Hon. George Daniels
United States Courthouse

500 Pearl Street Gaia,
New York, N.Y. 10007 B
Cepree B-PDaniels, US.D.J.

Re: United States v. Yonette Respass Dated: APR 2 ? 2000
20 Crim. 57 (GBD)

Dear Judge Daniels:

We are the attorneys for Yonette Respass, the above named defendant. J am writing to
request permission for Ms. Respass to travel to North Carolina on April 27, 2020 and return to
New York on May 1, 2020.

Ms. Respass was arrested on February 19, 2019 and released later that day on a Personal
Recognizance Bond of $50,000. There were a number of conditions imposed as part of the bond,
including home detention, travel restrictions and no contact with co-defendants. She gave birth to
her first child on March 2, 2020. She has been compliant with all conditions of the bond.

On April 2, 2020, Ms. Respass’ father, Wisden Davis, died at his home in Queens. He had
suffered from kidney disease and underwent dialysis for many years. Unfortunately, he developed
an infection and would not go to the hospital for fear of contracting the COVID-19 virus.
Unfortunately, the infection proved fatal.

Tragically, on April 16, 2020 her mother, Laila Frasier, died from COVID-19 while
hospitalized in Charlotte, North Carolina. Obviously, the events of the past month have been
devastating to her.

 

 
Case 1:20-cr-00057-GBD Document 136 Filed 04/27/20 Page 2 of 2

I write this letter to request that Ms. Respass be granted permission to fly to North Carolina
to close up her mother’s home and to make arrangements regarding her funeral. She intends to
retum to New York on May 1, 2020. While in N.C., she will be staying at her sister’s home at
1128 Comiskey Lane in Charlotte. Her sister had been residing with her mother prior to her
hospitalization and the home has been vacant for some time.

Currently, the plan is to have a joint funeral for her parents when her mother's body is
transported to NY and the funeral home is able to accomodate the burial. That will likely not be
before for another week.

T have spoken with John Moscato of Pre-Trial Services regarding this request. He has no
objection to this request as long as Ms. Respass maintains home detention while in N.C. and he has
indicated that he will provide her with a daily schedule outside of the home where Yonette is
staying. The prosecutors assigned to this matter have no objection to this request.

Thank you for your attention to this matter.

Very truly yours,

fs

  

cE Seen amt

a — ag

Isabelle A. Kirshner

cc: Pre-Trial Services Officer Moscato (By email)

 
